DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on 11/03/2020. Claims 1-12 are pending in the instant application. Claims 1 and 12 are independent. An Office Action on the merits follows here below. 
Examiner’s Suggestion
The Examiner suggests that lightening the background for each of the drawing boxes of Figure 2A would be helpful to avoid a drawing objection. This suggestion is similar for Figures 2B and 6B.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 12 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Wang et al. (US 20200167930 A1).

Regarding Claim 1: Wang discloses a method for segmentation and assembly of cardiac magnetic resonance imaging (MRI) images (Refer to para [001]; “a system or apparatus and a computer-implemented method for segmenting an image, for example, for segmenting a medical image into one or more organs or other anatomical components.”)the method comprising: inputting MRI volume data from a MRI scanner (Refer to para [072 and 079]; “user interactions are combined with the machine learning system based on geodesic distance maps. Geodesic distances of each pixel, or voxel for 3-dimensional images, to user interactions of each class are calculated and used as extra input for the machine learning system. Using geodesic distances can lead to improved segmentation accuracy compared with using Euclidean distances. Such a geodesic distance transform [40, 6] encodes spatial regularization and contrast-sensitivity (and has not previously been used or considered for CNNs).”) segmenting the MRI volume data with a whole volume segmentation analysis module (Refer to para [081]; “FIG. 1 shows an example deep interactive geodesic distance-based segmentation method (DeeplGeoS). At step 100 an input image is provided. The input image may be a two-dimensional (spatial) image, or a two-dimensional image with surface distance (topographical) information (sometimes referred to as a 2.5 dimensional image). The image may also be a three dimensional spatial image, for example, presented as a series of two dimensional image planes or slices. The image may also be four-dimensional (or higher) to incorporate information on one or more additional physical parameters, such as time and/or wavelength (these one or more additional physical parameters may also be added to a 2D or 2.5D image.”) assembling the segmented MRI volume data into a 3D volume assembly with a 3D volume assembly module (Refer to para [141]; “Two main sets of testing were performed, the first relating to the segmentation of the placenta from fetal magnetic resonance imaging (MRI), the second relating to segmentation of the clavicle from radiographs. Fetal MRI is an emerging diagnostic tool complementary to ultrasound due to its large field of view and good soft tissue contrast. Segmenting the placenta from fetal MRI is important for fetal surgical planning, e.g., in the case of twin-to-twin transfusion syndrome [57]. Clinical fetal MRI data are often acquired with a large slice thickness for good contrast-to-noise ratio. Movement of the fetus can lead to inhomogeneous appearances between slices. In addition, the location and orientation of the placenta vary largely between individuals. These factors make automatic and 3D segmentation of the placenta a challenging task [58]. Interactive 2D slice-based segmentation is expected to achieve more robust results [8, 59]. The 2D segmentation results can also be used for motion correction and high-resolution volume reconstruction [60].”) determining the 3D volume assembly for anatomic plausibility with an anatomic plausibility analysis module (Refer to para [218]; “The present application investigates efficient and flexible elements of modern convolutional networks such as dilated convolution and residual connection. With these building blocks, a high-resolution, compact convolutional network is proposed for volumetric image segmentation. To illustrate the efficiency of this approach for learning 3D representation from large-scale image data, the proposed network is validated with the challenging task of parcellating 155 neuroanatomical structures from brain MR images. These experiments show that the proposed network architecture compares favourably with state-of-the-art volumetric segmentation networks while being an order of magnitude more compact. In addition, the brain parcellation task is considered as a pretext task for volumetric image segmentation; the trained network described herein provides a potentially good starting point for transfer learning. Additionally, the feasibility is shown of voxel-level uncertainty estimation using a sampling approximation through dropout.”) and outputting a final segmented 3D volume assembly (Refer to para [143]; “FIG. 8 shows the automatic segmentation results obtained using different network structures. In particular, each row in FIG. 8 corresponds to a different segmentation system (or stage), while each column corresponds to a different image (or different image slice). The first four rows of FIG. 8 correspond to an initial automatic segmentation (corresponding to the output of step 120 in FIG. 1), while the final (bottom) row of FIG. 8 shows the refined segmentation, benefiting from user interactions, following the approach described herein (and corresponding to the output of step 160 in FIG. 1).”).

Regarding Claim 2: Wang discloses a resizing module for resizing 2D MRI slices of the input MRI volume data with interpolation to match input dimensions of the input MRI volume data (Refer to para [141 and 142]; “Two main sets of testing were performed, the first relating to the segmentation of the placenta from fetal magnetic resonance imaging (MRI), the second relating to segmentation of the clavicle from radiographs. Fetal MRI is an emerging diagnostic tool complementary to ultrasound due to its large field of view and good soft tissue contrast. Segmenting the placenta from fetal MRI is important for fetal surgical planning, e.g., in the case of twin-to-twin transfusion syndrome [57]. Clinical fetal MRI data are often acquired with a large slice thickness for good contrast-to-noise ratio. Movement of the fetus can lead to inhomogeneous appearances between slices. In addition, the location and orientation of the placenta vary largely between individuals. These factors make automatic and 3D segmentation of the placenta a challenging task [58]. Interactive 2D slice-based segmentation is expected to achieve more robust results [8, 59]. The 2D segmentation results can also be used for motion correction and high-resolution volume reconstruction [60]. We collected clinical MRI scans for 25 pregnancies in the second trimester. The data were acquired in axial view with a pixel size between 0.7422 mm×0.7422 mm and 1.582 mm×1.582 mm and slice thickness 3-4 mm. Each slice was resampled with a uniform pixel size of 1 mm×1 mm and cropped by a box of size 172×128 containing the placenta. From this data set, 17 volumes with 624 slices were used for training, three volumes with 122 slices were used for validation and five volumes with 179 slices were used for testing. The ground truth was manually delineated by two experienced Radiologists.”).

Regarding Claim 12: Wang discloses a system for segmenting and assembling cardiac magnetic resonance imaging (MRI) images (Refer to para [001]; “a system or apparatus and a computer-implemented method for segmenting an image, for example, for segmenting a medical image into one or more organs or other anatomical components.”) the system comprising:  a MRI scanner for acquiring MRI volume data from a patient (Refer to para [142 and 076]; “We collected clinical MRI scans for 25 pregnancies in the second trimester…The example trained network represents a first step towards a general-purpose volumetric image representation and provides an initial model for transfer learning of other volumetric image segmentation tasks.”) a computer for processing the MRI volume data with a method for segmentation and assembly of cardiac magnetic resonance imaging (MRI) images, the method comprising: inputting MRI volume data from a MRI scanner (Refer to para [072 and 079]; “user interactions are combined with the machine learning system based on geodesic distance maps. Geodesic distances of each pixel, or voxel for 3-dimensional images, to user interactions of each class are calculated and used as extra input for the machine learning system. Using geodesic distances can lead to improved segmentation accuracy compared with using Euclidean distances. Such a geodesic distance transform [40, 6] encodes spatial regularization and contrast-sensitivity (and has not previously been used or considered for CNNs).”) segmenting the MRI volume data with a whole volume segmentation analysis module (Refer to para [081]; “FIG. 1 shows an example deep interactive geodesic distance-based segmentation method (DeeplGeoS). At step 100 an input image is provided. The input image may be a two-dimensional (spatial) image, or a two-dimensional image with surface distance (topographical) information (sometimes referred to as a 2.5 dimensional image). The image may also be a three dimensional spatial image, for example, presented as a series of two dimensional image planes or slices. The image may also be four-dimensional (or higher) to incorporate information on one or more additional physical parameters, such as time and/or wavelength (these one or more additional physical parameters may also be added to a 2D or 2.5D image.”) assembling the segmented MRI volume data into a 3D volume assembly with a 3D volume assembly module (Refer to para [141]; “Two main sets of testing were performed, the first relating to the segmentation of the placenta from fetal magnetic resonance imaging (MRI), the second relating to segmentation of the clavicle from radiographs. Fetal MRI is an emerging diagnostic tool complementary to ultrasound due to its large field of view and good soft tissue contrast. Segmenting the placenta from fetal MRI is important for fetal surgical planning, e.g., in the case of twin-to-twin transfusion syndrome [57]. Clinical fetal MRI data are often acquired with a large slice thickness for good contrast-to-noise ratio. Movement of the fetus can lead to inhomogeneous appearances between slices. In addition, the location and orientation of the placenta vary largely between individuals. These factors make automatic and 3D segmentation of the placenta a challenging task [58]. Interactive 2D slice-based segmentation is expected to achieve more robust results [8, 59]. The 2D segmentation results can also be used for motion correction and high-resolution volume reconstruction [60].”) determining the 3D volume assembly for anatomic plausibility with an anatomic plausibility analysis module (Refer to para [218]; “The present application investigates efficient and flexible elements of modern convolutional networks such as dilated convolution and residual connection. With these building blocks, a high-resolution, compact convolutional network is proposed for volumetric image segmentation. To illustrate the efficiency of this approach for learning 3D representation from large-scale image data, the proposed network is validated with the challenging task of parcellating 155 neuroanatomical structures from brain MR images. These experiments show that the proposed network architecture compares favourably with state-of-the-art volumetric segmentation networks while being an order of magnitude more compact. In addition, the brain parcellation task is considered as a pretext task for volumetric image segmentation; the trained network described herein provides a potentially good starting point for transfer learning. Additionally, the feasibility is shown of voxel-level uncertainty estimation using a sampling approximation through dropout.”) and outputting a final segmented 3D volume assembly (Refer to para [143]; “FIG. 8 shows the automatic segmentation results obtained using different network structures. In particular, each row in FIG. 8 corresponds to a different segmentation system (or stage), while each column corresponds to a different image (or different image slice). The first four rows of FIG. 8 correspond to an initial automatic segmentation (corresponding to the output of step 120 in FIG. 1), while the final (bottom) row of FIG. 8 shows the refined segmentation, benefiting from user interactions, following the approach described herein (and corresponding to the output of step 160 in FIG. 1).”) and a display screen to display the final segmented 3D volume assembly generated by the method (Refer to para [288]; “FIG. 46 shows an example of a segmentation system 700 for implementing the methods described herein. The segmentation system includes a computer system 710 with a display 720 and user interface device 730 e.g. one or more of a keyboard, mouse, etc.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20200167930 A1) in combination with Jacob (US 20210264589 A1).

Regarding Claim 10: Wang discloses all the claimed elements as rejected above. Wang does not expressly disclose a trained adversarial variational autoencoder.

Jacob teaches the method for segmentation and assembly of cardiac magnetic resonance imaging (MRI) images is trained with an adversarial variational autoencoder (Refer to para [019]; “In one embodiment, the one or more trained machine learning-based segmentation networks are deep learning based networks, such as, e.g., an image-to-image network with a variational autoencoder (VAE). However, it should be understood that the one or more trained machine learning-based segmentation networks may include any suitable machine learning networks.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wang by adding a machine learning based segmentation algorithm as rejected above by Jacob.

The suggestion/motivation for combining the teachings of Wang and Jacob would have been in order to enhance “…one or more trained machine learning-based segmentation networks such that a plurality of different machine learning networks each trained to segment the anatomical structure from the input medical image. Each of the plurality of trained machine learning networks receives as input the input medical image and outputs a candidate segmentation mask to thereby generate the plurality of candidate segmentation masks.” (at para [021], Jacob).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wang and Jacob in order to obtain the specified claimed elements of Claim 10. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding Claim 11: Jacob teaches a rejection sampling method for augmentation and densification of the 3D volume assembly (Refer to para [035]; “the measure of uncertainty associated with the final segmentation mask may be used to identify data that the one or more trained machine learning networks were not trained on. For example, a high level of uncertainty for an input medical image may indicate that the one or more trained machine learning networks were not trained on the scenario depicted in the input medical image. Accordingly, the measure of uncertainty provides a method to identify and selectively augment training data to obtain a complete representation of real life cases.”).
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not singly or in combination expressly disclose “… a large component identification module to identify a largest connected component of each class as true segmentation and zero out other components.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180055408 A1
Related Application: 17/002,360
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665